Marilyn Kelly, P.J.
This is a wrongful discharge action. Defendant appeals by leave granted from the circuit court’s affirmance of the district court’s judgment for plaintiff. We reverse and grant summary disposition to defendant.
Plaintiff was a loan officer at defendant’s bank. As part of her job, she processed several loan applications for Clarence Miller. Eventually Miller received approval for a $2,000 loan. When he picked up the check, plaintiff suggested he pay her $100 in exchange for approving the loan. Miller agreed to return with the money the next day.
Miller alerted Comerica’s management. The following day, Brenda Coleman, a Comerica employee, witnessed the payment of $100 by Miller to plaintiff. She confronted plaintiff and drove her to bank headquarters. There, plaintiff was fired on the grounds that her conduct was an abuse of her position and a violation of the bank’s Code of Ethical Conduct.
Plaintiff claimed she suggested the $100 payment as an alternative to Miller’s offer to buy her lunch. In her suit for wrongful discharge, she alleged that her termination was a breach of her employment contract. The district court judge found that plaintiff had violated the Code of Ethical Conduct. However he also found that when terminating plaintiff’s employment, the bank had failed to follow the procedural steps for corrective action set forth in the employee manual. The circuit court affirmed the lower court.
On appeal, defendant contends the court erred in concluding that it violated the corrective action policy. It argues that the policy does not apply in this type of situation.
Generally, this Court will not disturb a judgment, unless there has been an error which produces a result inconsistent with substantial justice. *384MCR 2.613(A). An employer’s statements of policy, such as those present in manuals, may give rise to enforceable contractual rights. Toussaint v Blue Cross & Blue Shield of Michigan, 408 Mich 579, 614-615; 292 NW2d 880 (1980).
The defendant’s ethical code provided in part:
Employees . . . are not permitted to accept or solicit gifts, fees, entertainment, vacations, special discounts, loans or other similar gratuities from existing or prospective customers and suppliers, or competitors. These practices are highly improper and, in some instances, unlawful. However, entertainment or gifts extended in accordance with normal business practice may be accepted as long as such gifts are made in good business taste and are of moderate and reasonable value, so that no possible inference can be drawn that such gifts could influence the recipient in the performance of Bank duties. Under no circumstances may an employee accept cash or cash equivalents. [Emphasis added.]
The policy manual contained a set of procedural steps for corrective action. However, it also included the following provision:
In the event of serious misconduct such as theft, embezzlement, fraud, falsifying bank records, unreported absence, fighting on the job, drinking on the job, arbitrarily not performing one’s job function, sabotage or refusal to follow directions from supervisors, the manager must contact the Personnel Representative promptly, as immediate release may result. (Please note that this above list is illustrative of the type of behavior that will not be permitted and is not intended to be all inclusive.)
In this case, plaintiff admitted accepting the cash. Her actions constituted serious misconduct *385warranting immediate release. Not only did she violate the bank’s Ethical Code, but she may have also violated state and federal law. See 18 USC 215; MCL 750.125; MSA 28.320. The trial court erred in concluding that the bank had to follow the four-step procedure before terminating plaintiff.
The record reveals that defendant contacted a personnel representative before discharging plaintiff. The defendant complied with the applicable contract provisions and is entitled to judgment. MCR 7.216(A)(7).
Reversed and remanded for entry of judgment in favor of defendant. We do not retain jurisdiction.